COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-193-CV
 
JACK
HAROLD ROBB, JR.                                                     APPELLANT
 
                                                      V.
 
 ALICIA GWENDOLYN ROBB                                                    APPELLEE
                                                                                                           
                                                   ----------
             FROM
THE 231ST DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered AAppellant=s
Motion  For Voluntary Dismissal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL:  GARDNER, WALKER, and MCCOY, JJ.  
 
DELIVERED:  October 30, 2008  




[1]See Tex. R. App. P. 47.4.